                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                 Nov 22, 2019
 1                                                                   SEAN F. MCAVOY, CLERK


 2

 3
                          UNITED STATES DISTRICT COURT
 4
                       EASTERN DISTRICT OF WASHINGTON
 5

 6
     UNITED STATES OF AMERICA,       )
 7                                   )
                     Plaintiff,      ) CASE NO. 4:18-CR-6054-EFS-1, 2, 3
 8   vs.                             )
                                     )
 9                                   )   ORDER ON JURY MEAL
      SAMI ANWAR (1);                )
10    MID COLUMBIA RESEARCH(2); )
      ZAIN RESEARCH LLC (3),         )
11
                                     )
                                     )
12
                     Defendants.     )
      ______________________________
13
           IT IS THE ORDER of the Court that the jury in this case be committed to the
14   custody of a duly sworn bailiff or bailiffs; and
15
           IT IS FURTHER ORDERED that the United States District Court pay for the
16   meals of said jurors at the expense of the United States.
17

18         DATED this 22nd day of November, 2019.
19

20
                         ________s/Edward F. Shea           ______
21                                 EDWARD F. SHEA
                            Senior United States District Judge
22

23

24
25

26

27
